                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN

BUILDING TRADES UNITED
PENSION TRUST FUND and SCOTT
J. REDMAN,
                                                        Case No. 18-CV-1989-JPS
                       Plaintiffs,
v.
                                                                       ORDER
RS PLUMBING INC.,

                       Defendant.


            Plaintiffs assert a claim against Defendant for violation of the

     Employee Retirement Income Security Act, 29 U.S.C. § 1132 et seq. (Docket

     #1). On January 11, 2019, Plaintiffs requested entry of default against

     Defendant. (Docket #6). The Clerk of Court entered default three days later.

     Plaintiffs also filed a motion for default judgment on January 11. (Docket

     #9). No response to the motion has been received, and the time in which to

     do so has expired. Civ. L. R. 7(b).

            Because the Clerk of Court has entered default against Defendant,

     the Court must accept all well-pleaded facts relating to liability as true.

     Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995). However, that does not

     relieve Plaintiffs of the responsibility to prove up their damages under Rule

     55(b)(2) of the Federal Rules of Civil Procedure. Indeed, “even when a

     default judgment is warranted based on a party’s failure to defend, the

     allegations in the complaint with respect to the amount of the damages are

     not deemed true,” and the Court must conduct an inquiry to ascertain the

     amount of damages with reasonable certainty. e360 Insight v. The Spamhaus
Project, 500 F.3d 594, 602 (7th Cir. 2007) (quoting In re Catt, 368 F.3d 789, 793

(7th Cir. 2004)). Judgment by default may not be entered without a hearing

on damages unless “the amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence

or in detailed affidavits.” Id. (quoting Dundee Cement Co. v. Howard Pipe &

Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)).

       Plaintiffs claim the following items of damages:

       1)     Delinquent contributions, interest, and liquidated damages in

              the amount of $5,249.40;

       2)     Attorneys’ fees in the amount of $720.00; and

       3)     Costs in the amount of $400.00.

See (Docket #1 and #9). These figures total $6,369.40. Id.

       Here, the claimed amounts are easily capable of ascertainment from

the computations in the documentary evidence and the affidavit submitted

by Plaintiffs. Their evidence details Defendant’s failure to abide by the

terms of the collective bargaining agreement between the parties from

January 1, 2016 through September 30, 2017, and the payment

delinquencies that have resulted therefrom. See (Docket #10, #10-1, #10-2,

#10-3, and #10-4). Thus, the Court having determined “that defendant[] [is]

liable to plaintiff[s] as to each cause of action alleged in the complaint,” by

its entry of default, and that Plaintiffs’ claimed amounts for unpaid

contributions, interest, and liquidated damages are reasonably certain and

well-supported, the Court will now grant Plaintiffs’ requested default

judgment and award them their requested amounts for those items. Breuer

Elec. Mfg. Co. v. Toronado Sys. of Am., Inc., 687 F.2d 182, 186 (7th Cir. 1982).

The same is true for Plaintiffs’ request for fees and costs, as provided by 29

U.S.C. § 1132(g)(2).


                                  Page 2 of 3
      Accordingly,

      IT IS ORDERED that Plaintiffs’ motion for default judgment

(Docket #9) be and the same is hereby GRANTED; Defendant shall pay to

Plaintiffs the total sum of $6,369.40 together with post-judgment interest as

provided by law; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
